
	
		I
		111th CONGRESS
		2d Session
		H. R. 5895
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Ms. Waters (for
			 herself, Mr. Conyers, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To limit the effect of legal releases in certain civil
		  actions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Oil Spill Legal Liabilities
			 and Claims Act of 2010.
		2.Limitations on effect
			 of legal releases in certain civil actionsNo settlement, legal release, or other
			 agreement shall extinguish or limit liability in a civil action for significant
			 harm arising from a discharge into waters off the shore of the United States of
			 a substance that contaminates a marine or coastal environment or endangers
			 public health, if such settlement, legal release, or agreement is entered into
			 under coercion or duress or is entered into in exchange for any benefit other
			 than a settlement of claims pending.
		3.Amendment to
			 Class Action Fairness ActTitle 28, United States Code, is
			 amended—
			(1)in section 1711(2), by inserting , but does not include an action
			 brought by a State or subdivision of a State on behalf of its citizens
			 before the period;
			(2)in section 1332(d)(1)(B), by inserting , but does not include an action
			 brought by a State or subdivision of a State on behalf of its citizens
			 before the semicolon; and
			(3)in section
			 1332(d)(11)(B)(ii)—
				(A)by striking
			 or at the end of subclause (III);
				(B)by striking the
			 period at the end of subclause (IV) and inserting ; or;
			 and
				(C)by adding at the
			 end the following:
					
						(V)the claims are made by a State or
				subdivision of a State on behalf of its
				citizens.
						.
				
